Citation Nr: 1722790	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  08-33 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide agent/Agent Orange exposure and/or diabetes mellitus (diabetes).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel

INTRODUCTION

The Veteran served on active duty from June 1962 to April 1966.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from August and November 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified during a videoconference hearing before a Veterans Law Judge in April 2009, and a copy of the hearing transcript has been associated with the record.  In April 2017, the Veteran was informed that the judge who conducted his hearing was no longer employed by the Board and he was offered the opportunity to have a new hearing.  However, he replied that he did not want a new hearing.  

The claim was remanded in November 2009, June 2014, and February 2016 for additional development.  

The issue of entitlement to reimbursement of unauthorized medical expenses was raised by the Veteran in a January 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Hypertension, first manifested many years post-service, did not have its clinical onset during or as a result of service, including herbicide/Agent Orange exposure, and is not otherwise related to service or a service-connected disability, to include diabetes.  




CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in April 2007, prior to the initial adjudication of the issue on appeal.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran has not identified any outstanding medical treatment records.   

In addition, the Board finds that the VA examination and medical opinion evidence in this case is adequate as it is predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the hypertension issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The issue on appeal was previously before the Board in November 2009, June 2014, and February 2016, when it was remanded for additional development.  In accordance with the remand instructions, the issue of service connection for diabetes was adjudicated, all outstanding VA treatment records were obtained, VA examinations were obtained, and a supplemental statement of the case was issued.  Since the record reflects substantial compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is provided for a disability, which is proximately due to, or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2016).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 
38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that the new regulation requires that the aggravation be supported by medical evidence created prior to the claimed aggravation.  38 C.F.R. § 3.310(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).  

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R.
§ 3.303(b).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a) (2016).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hypertension

The Veteran contends that his hypertension was incurred during or as a result of military service, to include exposure to herbicides/Agent Orange, or, in the alternative, that hypertension is proximately due to or aggravated by service-connected diabetes.  Unfortunately, the evidence does not demonstrate that service connection is warranted for hypertension.  

Service treatment records are negative for any evidence of hypertension.  The Veteran's blood pressure was found to be 110/82 upon separation examination in April 1966 and his examination did not reveal any related abnormalities or disabilities.  The next evidence of increased blood pressure or hypertension came more than 28 years after service when a private treatment record in July 1994 notes that the Veteran's blood pressure was 195/101.  His diagnosis was "questionable hypertension."  An April 1997 private treatment record notes that the Veteran's blood pressure was 156/82.  As such, there is no continuous symptoms of hypertension based purely on the clinical evidence.  

An October 2001 VA emergency room record notes that the Veteran underwent a stroke and was prescribed blood pressure medication.  The discharge summary indicated a history of hypertension as well as a diagnosis of current hypertension.  Subsequent VA treatment records show that the Veteran has been consistently treated for hypertension.

In an April 2009 statement, the Veteran's treating physician, Dr. G.S., stated that she had been treating the Veteran since 2001 and that he was found to have hypertension on his first visit.  She further stated that the Veteran was diagnosed with diabetes in 2008.  The doctor noted that the Veteran had reported exposure to Agent Orange and stated that "his problem could be related to Agent Orange."

Upon VA examination in March 2010, the examiner found that the Veteran's hypertension was not due to or a result of herbicides.  The examiner noted that, according to the medical evidence of record, the Veteran developed hypertension around 1997 when his blood pressure was 156/82.  The examiner also explained that hypertension was not caused by diabetes, as hypertension predated the onset of diabetes in 2008.  The examiner noted that there was also no current evidence of diabetic nephropathy that could link his hypertension to diabetes.  Therefore, the examiner concluded that the Veteran's hypertension is essential or idiopathic and is not caused or aggravated by his diabetes.  

In a September 2014 VA opinion, the physician agreed with the prior VA examiner's opinion and stated that the Veteran's essential hypertension is not caused by or a result of diabetes or herbicides.  The examiner stated that hypertension was developed around 1997, although the Veteran believed he was diagnosed with it in 2001.  The examiner also noted that although the Veteran's sugar was noted be elevated in May 2008 by his primary care physician, diabetes was diagnosed in November 2008, and he was placed on oral medication in April 2009.  Thus, the examiner noted, his hypertension predated his diabetes by about 10 years.  In addition, the Veteran's renal function is intact and he does not have any evidence of diabetic nephropathy that could link the two disabilities.  Therefore, the VA physician concluded, the Veteran's hypertension is essential or idiopathic and is not caused by his diabetes.  The examiner further stated that hypertension is not one of the recognized medical conditions that are presumably caused by herbicides/Agent Orange.  

In a May 2016, a VA physician provided the opinion that the Veteran's hypertension is not at least as likely as not aggravated by the Veteran's service-connected diabetes.  The examiner explained that there is no objective evidence of renal disease or compromised renal function that could affected the currently diagnosed essential hypertension.  As such, the Veteran's records do not show enough criteria for or any current diagnosis of chronic kidney disease. 

At the outset, the Board notes that the Veteran's hypertension was not demonstrated until many years after discharge, and certainly not within the first year following discharge from military service.  Therefore, presumptive service connection is not warranted under 38 C.F.R. §§ 3.307(a) and 3.309(a) (2016).  

Regarding a link with herbicide agents, the Board notes that the Veteran's service in the Republic of Vietnam (Vietnam) has been conceded based on service personnel records and the Veteran's statements.  Therefore, the exposure to herbicide agents such as Agent Orange is presumed in this case.  See 38 C.F.R. § 3.307(a)(6)(iii) (2016).  However, hypertension is not among the listed diseases presumed to etiologically related with herbicide/Agent Orange exposure.  Therefore, presumptive service connection under that regulation is also not warranted in this case.  

Notwithstanding this fact, the Veteran could still establish service connection for these conditions with competent evidence that hypertension was incurred in service or by submitting medical or scientific evidence that it was in fact incurred due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

However, the evidence does not support a finding that the Veteran's hypertension was caused by exposure to herbicides/Agent Orange.  The 2010, 2014, and 2016 VA examiners each explained that there is no known connection between exposure to herbicide agents such as Agent Orange and the incurrence or aggravation of hypertension.  There is no competent evidence of record in favor of such a link between the Veteran's in-service exposure and his incurrence of hypertension decades post-discharge.  

While the Board acknowledges the Veteran's contention that there may be such a connection, he is not competent to render such an opinion.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not submitted competent evidence that hypertension was incurred in service and has not submitted medical or scientific evidence that it was in fact incurred due to herbicide exposure during service.  The competent evidence, that of the VA examiners, is against the claim.  

As to a proximate connection between hypertension and diabetes, each VA examiner found that hypertension was incurred many years before diabetes and, therefore, hypertension could not have been caused by diabetes.  Indeed, the medical evidence demonstrates that the Veteran reported a history of hypertension in October 2001 and was found to have hypertension at that time while the evidence demonstrates that his diabetes had onset in 2008.  In addition, the 2010 and 2014 VA examiners noted that there was no current evidence of diabetic nephropathy that could link his hypertension to diabetes.  The 2016 VA examiner specifically found that there is no specific evidence demonstrating that service-connected diabetes has aggravated the Veteran's hypertension and explained that there is no objective evidence of renal disease or compromised renal function that could affected the currently diagnosed essential hypertension. 

The Board acknowledges the Veteran's statements that diabetes could have caused or aggravated his hypertension.  Again, however, he is not competent to render such an opinion in this case.  The Board also acknowledges the Veteran's submission of an abstract of a 1992 study asserting that hypertension in diabetes patients cannot always be traced to renal disease or impairment.  In addition, the Veteran submitted an abstract of a 2012 article asserting that there may be a common etiology of hypertension and diabetes.  However, neither study pertains specifically to the Veteran's case and neither dispositively asserts that diabetes can cause or aggravate hypertension.  Furthermore, the studies are older than the most recent VA opinions in 2014 and 2016, and there is no evidence supporting a finding that the more recent opinions do not reflect the current understanding of the medical community.  

Therefore, the Board concludes that the competent medical opinion evidence of record, that of the VA examiners, is against the claim that service-connected diabetes caused or aggravated the Veteran's hypertension.  

Based on the foregoing, the Board finds that the evidence of record does not support a finding of service connection for hypertension on either a direct, presumptive, or proximate basis.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hypertension is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


